FRICK, J.
This appeal involves practically tbe same questions that were presented in tbe case of Tate v. Rose, 35 Utah 229, 99 Pac. 1003, which precedes this one. Tbe difference between tbe two cases is that in tbe preceding case tbe west half of tbe southwest quarter of section 18, township 7, range 1 west, Salt Lake meridian, was in issue, while in this tbe west half of tbe northwest quarter of tbe same section, township', and range is tbe-subject-matter of litigation. Both pieces of land are included in the patent referred to- in tbe preceding case. Tbe other difference is that in this ease tbe statute of limitations was not pleaded. Upon tbe authority of tbe preceding case, tbe judgment in this case is affirmed, with costs to respondent.
STRATJP, C. J., and McCARTY, J., concur.